Citation Nr: 0112407	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  98-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from June 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A December 1998 rating decision denied the veteran's request 
of entitlement to service connection for skin cancer and 
emphysema secondary to tobacco use.  These issues are not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal.

Although the veteran's appeal also initially included the 
issue of entitlement to service connection for tinnitus, that 
benefit was granted in full by rating decision in October 
2000.


FINDING OF FACT

The veteran suffers from bilateral hearing loss disability 
which is related to his period of active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  In 
light of the following decision, there is no prejudice to the 
veteran by the Board proceeding with appellate review at this 
time without action to comply with the additional 
notice/development provisions of this new legislation.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records are negative for any complaints or 
treatment involving hearing loss.  The veteran's service 
enlistment (June 1954) and separation examination (July 1957) 
both demonstrated that whisper testing was 15/15 bilaterally.

In a letter dated in February 2000, M.L., LPN, indicated that 
she had known the veteran since July 1957 and that it was 
"immediately apparent" that he had a hearing deficit.

At a September 2000 VA audiological examination, the examiner 
summarized the veteran's medical history relating to hearing 
loss.  The diagnosis included severe-to-profound bilateral 
sensorineural hearing loss with profoundly impaired word 
recognition.  The VA examiner stated that it was "very 
likely" that the veteran's hearing loss began in service due 
to noise exposure.

The claims file contains numerous statements from the 
veteran's friends, coworkers, relatives, and a service 
comrade.  The statement from the veteran's service comrade 
indicates that the veteran was assigned duty on a firing 
range during service but did not wear hearing protection when 
performing his duty.  The various statements verified the 
assertions made by the veteran at his March 1999 RO hearing 
regarding noise exposure during service and hearing 
difficulties encountered shortly after service.

While there is no evidence of hearing loss during service, 
the lack of any evidence that the veteran exhibited hearing 
loss during service is not necessarily fatal to his claim.  
The laws and regulations do not require inservice complaints 
of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Board notes that the September 2000 VA 
physician, after an extensive review of the veteran's claims 
file, indicated that it was "very likely" that the 
veteran's hearing loss began in service due to noise 
exposure.  Further, noise exposure during service and hearing 
difficulties encountered by the veteran shortly after service 
have been verified by lay statements in the claims file.  The 
Board acknowledges that the September 2000 VA examiner's 
opinion was equivocal, and a reasonable doubt does exist as 
to the relationship of such hearing loss to service.  
However, by law, all such doubt must be resolved in the 
veteran's favor.  38 C.F.R. § 3.102.  Accordingly, service 
connection for bilateral hearing loss is warranted.

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




		
John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

